Citation Nr: 0735815	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-24 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis 
and sinusitis.

2.  Entitlement to service connection for rheumatic heart 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel
INTRODUCTION

The veteran had active service from August 1970 to March 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in April 2007.  A transcript of the 
hearing has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The veteran is seeking service connection for allergic 
rhinitis and sinusitis, and rheumatic heart disease.  

In regards to allergic rhinitis and sinusitis, service 
medical records show complaints of and treatment for allergic 
rhinitis in October 1970.  A separation physical of January 
1972 noted the veteran's nose and sinuses normal.  He did not 
note any sinus problems.

Sinus X-rays of February 1984 note clouding of frontal, 
ethmoid, and possibly sphenoid sinuses.  There was a 
prominence of the nasal turbinates.  No other abnormalities 
were noted.  

Private medical treatment records of June 1987 note the 
veteran had been told he had walking pneumonia but the 
physician thought the veteran most likely had a post 
sinusitis or sino-pulmonary syndrome with sinuses inflamed 
and everything running down to his chest.  In July 1987, he 
was seen for allergic rhinitis.  He had no signs of broncho 
spasm.  It was noted he had a history of allergic rhinitis 
which was under control at the time.

Private medical treatment records of June 1998 note the 
veteran was treated for allergic rhinitis, sinusitis, facial 
pain, pressure and postnasal drip.  

Private medical treatment records of April 2007 note 
complaints of post nasal drip.  Turbinates were boggy with 
mucous.  An assessment of allergic rhinitis was entered.  In 
May 2007 the veteran sought treatment for an acute sinus 
episode with congestion and postnasal drip.  Turbinates were 
swollen and inflamed.  The throat appeared irritated.  
Sinuses were painful to palpation.  He was assessed with 
acute sinusitis.  

In regards to rheumatic fever, service medical records show 
that the veteran had a history of rheumatic fever prior to 
entering service.  At the entrance examination the veteran 
reported having rheumatic fever in 1964 and being treated for 
two years with penicillin for it.  It was noted he had a 
pounding heart secondary to rheumatic fever.  A letter of 
January 1971 from the veteran's private physician, DR. 
T.E.M., included with the service medical records notes that 
he treated the veteran for rheumatic fever with monthly 
penicillin injections.  In January 1971 the veteran was 
diagnosed with having a heart murmur.  In March 1971 the 
veteran was diagnosed with sinus brachycardia.  A separation 
physical of January 1972 noted the veteran's heart as normal.  
It was noted that the veteran had a history of rheumatic 
fever since 1964 without cardiac involvement and that he had 
been maintained on monthly injections of 1,200,000 units.

Outpatient treatment records of September 2003 note that the 
veteran was diagnosed with coronary artery disease and mild 
ischemic cardiomyopathy.

Private medical treatment records document treatment for 
coronary artery disease, valvular heart disease, 
atherosclerotic heart disease and hypertension.  He was also 
diagnosed as having a heart murmur.

A January 2006 letter form the veteran's private physician, 
Dr. W.M.S., states that the veteran had a history of 
rheumatic fever when he was a child.  Furthermore, it states 
that when he went into service they did not detect a murmur, 
but that a murmur was detected while in service.  He opined 
that "I must have to assume that . . . [rheumatic fever] did 
progress while he was in the military."  In another letter 
that same month he stated that the veteran "has a history of 
cardiac disease somewhat related to his rheumatoid or 
rheumatic heart disease."  

A VA examination is needed in order to obtain a diagnosis of 
any sinus disease and heart disease the veteran may currently 
have and to determine whether there is a nexus to service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the existence, 
nature and etiology of any sinus 
disease he may currently have including 
allergic rhinitis and sinusitis.  It is 
requested that the examiner determine 
the most likely diagnosis and if 
applicable the etiology of any 
identified sinus pathology.  The basis 
for the diagnosis should be 
established.  

The examiner should establish 
whether there is any relationship 
between any current diagnosis and 
the in-service manifestation of 
rhinitis.  The examiner should 
specifically comment as to whether 
it is as likely as not (i.e., to at 
least a 50-50 degree of 
probability) that any allergic 
rhinitis or sinusitis currently 
found is related to any disease in 
service or whether such etiologies 
or relationships are unlikely 
(i.e., less than a 50-50 
probability).  The claims folder 
should be made available to the 
examiner.  It is requested that 
reasoning be afforded in support of 
any opinion provided.  

2.  The veteran should be afforded a VA 
examination to determine the existence, 
nature and etiology of any heart 
condition he may currently have 
including rheumatic heart disease and 
heart murmur.  It is requested that the 
examiner determine the most likely 
diagnosis and if applicable the 
etiology of any identified cardiac 
pathology.  The basis for the diagnosis 
should be established.  

a.  The examiner should 
specifically determine whether 
there was cardiac disease or injury 
identified during service.  

b.  The examiner should establish 
the cause or causes of the 
veteran's murmur.

c.  The examiner should establish 
whether there is any relationship 
between any current diagnosis and 
the in-service manifestation.

d.  The examiner should 
specifically comment as to whether 
it is as likely as not (i.e., to at 
least a 50-50 degree of 
probability) that the rheumatic 
fever, heart murmur or any other 
cardiac condition pre-existed 
service.  The examiner should also 
specifically comment on whether the 
rheumatic fever, heart murmur 
and/or cardiac condition currently 
found are related to any disease in 
service and, if the condition pre-
existed service, whether it was 
aggravated by service, or whether 
such etiologies or relationships 
are unlikely (i.e., less than a 50-
50 probability).  The claims folder 
should be made available to the 
examiner.  It is requested that 
reasoning be afforded in support of 
any opinion provided.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

